         Case 7:11-cr-00630-KMK Document 1443 Filed 06/11/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of
Hon. Lisa Margaret Smith
United States Magistrate Judge



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                    SCHEDULING NOTICE

             -against-                                           11 CR 630 (KMK) (LMS)

MICHAEL CLEMONS,

                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

        The Court has scheduled a hearing in this matter for Tuesday, June 16, 2020, at 11:00 AM,

before Magistrate Judge Lisa Margaret Smith. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1831; (2) Enter the Access Code: 2751700#;

(3) Press pound (#) to enter the teleconference as a guest; (4) Enter the Security Code: 0630#.

Please note that if you arrive to the teleconference before Chambers, you must wait on hold

between Steps 3 and 4. Once Chambers enters the teleconference, you will then be prompted to

enter the Security Code. Should legal counsel experience any technical issues with the

teleconferencing system, please contact Chambers at (914) 390-4130. Members of the press and

public may call the same number, but will not be permitted to speak during the conference.

        Persons granted remote access to proceedings are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials, restricted
        Case 7:11-cr-00630-KMK Document 1443 Filed 06/11/20 Page 2 of 2
entry to future hearings, denial of entry to future hearings, or any other sanctions deemed necessary

by the court.


Dated: June 11, 2020
       White Plains, New York
